HamersXiBY, J.
In respect to the items agreed to be omitted, the documents signed did not express the actual contract between the parties; this was- due to a mere clerical mistake of the scrivener. That such a mistake may be corrected by a court, of equity, cannot be questioned. Wood v. Haviland, 18 Conn. 101, 107. The failure of the plaintiff West, to again read the papers before execution, in order to verify the erasures made under his eyes and at his dictation, is not conclusive evidence that the mistake was due to his negligence. The rule of law that no one shall be allowed to escape his contract obligations by saying he did not read what he signed, is a most wholesome and necessary rule, but as applied to the fact of mistake it is a rule of evidence; the failure to read is not always conclusive of negligence. For obvious reasons it is not conclusive in this case. The rule did not bar the trial court from finding that the mistake was not due to the negligence of the plaintiffs. Palmer v. Hartford Ins. Co., 54 Conn. 488, 510.
The provision in the contract that all work must be done to the satisfaction of the architect named, has no application to the question of damages caused by the defendant in wrong*63fully breaking the contract and preventing its execution. The defendant urges that it appears from the finding of the judge that the work of the plaintiffs did in some respects vary from the specifications; but the court expressly finds that the variations were not such as to justify the defendant in terminating his contract as he did. It is certain that not every slight departure from the letter of the contract, in work or material, would justify the action of the defendant in its termination. The plaintiffs’ substantial compliance with the contract is a question of fact on which the court has passed, and as to which no question of law is raised. The fact that the architect had the power to accept or reject the work, did not prevent the court from passing upon the justification of the defendant in terminating the contract. It does not appear that the rejection of work by the architect was the reason of the defendant’s action, or that any work had in fact been rejected.
The plaintiffs were entitled to ask a court of equity to reform the contract, and by way of equitable relief to give damages for a breach of the contract as reformed. Butler v. Barnes, 60 Conn. 170, 190. The court rendered judgment for a reformation of the contract and for damages for breach of the contract as reformed. It was not necessary, as the defendant in his brief seems to claim, that the court should recite in the judgment that the damages were given “ by way of equitable relief.”
In the appeal the overruling of the defendant’s demurrer is assigned as error. The defendant claimed nothing in argument on this ground; therefore, and because no doubtful question is involved, it is sufficient to say that we think the ruling correct.
We do not allude to each error claimed, as detailed at some length in the reasons of appeal, because no other question of law is raised by their assignment, and the counsel for defendant in his brief very properly declined to press any claims except those we have considered. ■
There is no error in the judgment of the City Court.
In this opinion the other judges concurred.